DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on 07/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Information Disclosure Statement
The information disclosure statements filed 10/07/2020 and 08/23/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Particularly, in the IDS filed 10/07/2020, no copy has been provided for foreign patent document cite no. (1) EP-0601725 (2) EP-0704469 (3) WO-2007114895, and in the IDS filed 08/23/2021, no copy has been provided for foreign patent document cite no. (1) WO-2017074349 and (2) WO-2018156938-A1. 

Specification
The disclosure is objected to because of the following informalities:
At [0144] "Isophorone diisocynate" is suggested to read "Isophorone diisocyanate" to fix a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 4, the limitations of “the curable polyurethane adhesion promoter formed from” and “the curable polyurethane adhesion promoter is further formed from” render the claims indefinite as it unclear if the components recited subsequent to the “formed from” language are required to be present in the curable polyurethane adhesion promoter or are merely set forth as being involved in a forming process of the promoter, such that the final composition of the promoter does not necessarily contain the recited components. For examination purposes, the claims will be interpreted as requiring the components (a)-(d) (claim 1) and at least one of (e), (f), or (g) (claim 4) as recited in the composition of the curable polyurethane adhesion promoter, as is most consistent with the instant specification ([0143, 0156], Tables 3 and 4). 
Claims 2-6 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2016/122563 A1, hereinafter referred to as "Chen").
Regarding claims 1 and 5, Chen teaches an ink set comprising a radiation curable inkjet ink, wherein the radiation curable inkjet ink includes a colorant, water, and a radiation curable polyurethane binder (claim 14), wherein the colorant may include metallic particulates [0017] (100 wt% metallic particle inclusive), and the radiation curable polyurethane binder is present in the ink in an amount ranging from 2.5 wt% to 20 wt% based upon the total wt% of the ink [0031]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Chen further teaches the radiation curable polyurethane binder including:
(a) a polyisocyanate, 
(c) an acrylate or methacrylate with at least two hydroxyl functional groups and having an acrylate functional group or a methacrylate functional group,
(d) a compound including an ionic group or a group capable of forming an ionic group [0033], wherein component (d) may be a compound including a carboxylic functional group along with one or more hydroxyl groups, where the compound may be a hydroxy-carboxylic acid, and may be contained in the binder in an amount ranging from 0 wt% to 10 wt% based upon the total wt% of the binder [0045-0046], 
and another compound including hydroxyls or amines containing a sulfonate functional group may also be used in combination with component (d), wherein the other compound may be taurine [0047]. 
Regarding claims 2-3, Chen teaches that the radiation curable polyurethane binder is present in the ink in an amount ranging from 2.5 wt% to 20 wt% based upon the total wt% of the ink [0031]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Chen further teaches the radiation curable inkjet ink including a pigment, wherein the pigment is present in the ink in a range from 1 wt% to 5 wt%, the pigment having an average particle size from 50-200 nm [0026], and the pigment including a styrene-acyclic polymer dispersant containing acidic monomers such as acrylic acid and methacrylic acid [0027-0029], which is substantially identical to the acrylic-based polymers disclosed in the instant specification [0083-0086], rendering obvious a polymer having a glass transition temperature higher than 60 ºC as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 4, Chen teaches the radiation curable polyurethane binder may further include:
(b) a polyol having at least two hydroxyl functional groups
(e) another acrylate or methacrylate having a hydroxyl functional group or an amino functional group
(f) a homopolymer or copolymer of poly(ethylene glycol) having one or two hydroxyl functional groups or one or two amino functional group [0033], 
wherein suitable polyols for component (b) include a first class of polyols having a number average molecular weight ranging from 500 to 6000 g/mol [0038], and wherein the homopolymer or copolymer of poly(ethylene glycol) of component (f) may have a number average molecular weight ranging from 500 to 3000 g/mol and a water solubility of greater than 30% v/v [0051]. 
Regarding claim 6, Chen teaches wherein the metallic particulates may include gold or silver [0017]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736